REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on August 15, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 4 and has canceled claim 12.  
Claims 1-11 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a diffractive optical element that is comprised of a substrate, a first resin layer arranged on the substrate and a second resin layer arranged on the first resin layer, wherein the first resin layer includes a base section of the first resin layer and a grating section of the first resin, the base section of the first resin layer being arranged on the grating section of the first resin layer wherein the second resin layer includes a base section of the second resin layer and a grating section of the second resin layer, the base section of the second resin layer being arranged on the grating section of the second resin layer.   An interface of the grating section of the first resin layer and the grating section of the second resin layer forms a diffraction grating.  The base section of at least one of the first resin layer or the second resin layer has a lower transmittance portion showing an internal transmittance per 50 m of the thickness relative to the wavelength of 400 nm lower than the grating section of the at least one of the first resin layer or the second resin layer by not less than 2% and not more than 6% as set forth in claim 1.
US patent application publication by Ushigome (US 2012/0008209 A1) teaches a diffractive optical element comprises a first resin layer and a second resin layer wherein the internal transmittance is higher when the thickness of the base portion becomes smaller.  However this reference does not teach explicitly about the claimed difference of the internal transmittances for the base portion and the grating portion.  
US patent application publication by Iwasa et al (US 2013/0235460 A1) teaches a diffractive optical element comprises a first resin layer and a second resin layer wherein the internal transmittances difference for the two resin materials has a set value.  However this reference does not teach explicitly about the claimed difference of the internal transmittances for the base portion and the grating portion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872